 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir desire to be included in the productionand maintenance unitcurrently represented by the Petitioner, and theRegional Directorshall issue a certification of results of election to that effect.[Text of Direction of Election 3 omitted from publication in thisvolume..]MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Direction of Election.We herebydirect the Regional Director not to.proceed with the election herein directeduntil he shallhavefirst determined that the Petitioner has a sufficient showing of interest.In this group.Great Atlantic&PacificTeaCompany,99 NLRB 1500.BRYANT FINISHING CO., INC.andUNITED TEXTILEWORKERS OFAMERICA, AFL, PETITIONERTHE PAWTUXET VALLEY DYEING Co., INC.andUNITEDTEXTILEWORKERSor AMERICA, AFL, PETITIONERTRIES DYEING MILLS, INC.andUI^ITEDTEXTILEWORKERS OFAMERICA, AFL, PETITIONERGEORGE E. MOUSLEY COMPANY,INC., AND MILLBURN MILLS, INC.andUNITED TEXTILEWORKERSOF AMERICA, AFL, PETITIONER.CasesNos. 1-RC-° 835,1-RC-2836,1-RC-2837, and 1-RC-2840.Novem-ber 19,1952Decision and Directionof ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Sidney A. Co-ven, hearing officer."The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involvedclaim a represent certain em-ployees of the Employers?3.The Intervenor contends that its collective bargaining contractswith the Employers should bar the instant petitions.The PetitionerIThese cases were consolidated by order of the Regional Director on July 2, 1952.a TextileWorkers Unionof America,CIO, herein termed the Intervenor,was grantedintervention at the hearing.101 NLRB No. 95. BRYANT FINTSAING CO.,INC.423asserts thatthe contractsare not bars because a schism has occurredin the Intervenor's Local 422 creating a doubt as to the identity of therepresentative of theseemployees.The Intervenor's Local 422 is an amalgamated local consisting ofthe employees at the plants of the Employersas wellas those of theKenyon Piece Dye Company.' Employees of the Kenyon plant com-prise about half the membership of the amalgamated.Bargainingbetween the Employers and Local 422 has resulted in separate col-lective bargaining contracts for individual plant units at each of theEmployer's facilities.'The present contract at Bryant Finishing wasexecuted on June 12,1950, and, pursuant to a stipulation dated Novem-ber 3, 1951, will expire on September 30, 1953. The contract at Paw-tuxet Valley was executed on March 15, 1951, for a term of 1 year,and was automatically renewed for a period ending March 15, 1953.The contract between the Intervenor and the Mousley Company andMillburn Mills was executed March 13,1952, and expires on March 15,1953.The last contract between the Intervenor and Thies Dyeingexpired, pursuant to its terms, on notice from the Intervenor, on Sep-tember 30, 1951, after which the parties orally agreed to continue itsprovisions in effect until a new agreement was signed.Each of thesecontracts is in the name of the Intervenor's International rather thanthat of Local 422.It is apparent, on long-standing Board precedent, that the expiredcontract between the Intervenor and Thies Dyeing Mills and the oralcontinuance of thatagreement cannotbar a determination of rep-resentatives at this time.Each of the other contracts, however, isclearly a validagreementwhich will not expire for some time.Thecontention of the Petitioner that a schism in the ranks of the Inter-venor has occurred thereforebecomespertinent.Following the Intervenor's 1952 convention in Cleveland, Ohio,which ended early in May, the delegates to that convention from Local422 returned and reported to both the executive board and the member-ship of the Local.They expressedsomediscontent with the eventsof the convention and the Local passed a resolution protesting thedischarge of officials of the Intervenor.On May 20, the South CountyJoint Board, with which Local 422 was affiliated, notified the presidentof Local 422, R. D. Petrarca, to appear before it on charges of dualunionism and conduct detrimental to the welfare of the Intervenor.On May 25, Petrarca, who was alsoa businessagent of the JointBoard, appeared before the board and was told either to resign his' The localhas included employees of other employers in the past but now consists ofthe Kenyon employees and those of the Employers named in these petitions.' The sole exception is in the case of employees of Mousley and of Millburn. Theseemployeesconstitutea single bargaining unit due to, among other things, the sharing offacilities by those Employers. 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDpositionas businessagent or be discharged from that position.OnJune 3, the executive board of Local 422 with Petrarca presiding,,met and decided that a general membership meeting of the Localshould be held on June 8 to determine whether or not the Local wouldremain'affiliated with the Intervenor.The meeting was announcedby means of notices posted in the individual plants and by newspaper,advertisements r,Approximately 175 members attended' includingabout 25 to 35 employees of the Kenyon plant.Those present voted-144 to 19 to disaffiliate from the Intervenor with 6 votes held void.The resolution of disaffiliation contained statements concerning theLocal's dispute over rebates with the Joint Board and the dischargeof Petrarca but did not mention the Cleveland convention or issuesarising directly therefrom.6The meeting then adjourned and recon-vened immediately to elect its former officers to like positions and to,instruct them to take the necessary steps to affiliate the Local with thePetitioner.On June 9, the Intervenor appointed an administratorfor Local 422 and its membership.Shortly thereafter, the Employerswere notified of the disaffiliation action and on June 26, 1952, the Peti-tioner issued a charter to these employees to form an amalgamatedlocal.The employees at the Kenyon plant indicated after the June &meeting that they desired to remain affiliated with the Intervenor andthe Petitioner has not claimed recognition at that plant.The Em-ployers, while not recognizing the Petitioner as representative of theiremployees, have impounded checkoff receipts which were received af-ter the disaffiliation because of doubts as to the identity of the bargain-ing representative.While minor grievances have been adjusted at anumber of the plants, the employees' representatives concerned intheir adjustments did not appear to act as representatives of either thePetitioner or the Intervenor.Upon the entire record, the Board finds that as the result of a schismin the ranks of the Intervenor directly affecting these employees,serious confusion has arisen in the bargaining relationship betweenthe Employers and the representative of their employees.We find no,merit in the contention of the Intervenor that because the Petitioneris not seeking representation of employees at all plants previouslyincluded in Local 422, the schism is incomplete and ineffective. In theinstantcasethe entire amalgamated local formally disaffiliated fromthe Intervenor, and the membership which so voted included em-5The plant notices were posted on June 4 and stated the time, place, and purpose ofthe meeting.The newspaper notices were inserted in the June 6 and 7 issues and con-tained the same information except for a statement of the purpose of the meeting.There were an undisclosed number of members of the Local who were in a layoff statusat the time who would,presumably,not see the plant notices.8 The quarrel over the amount of money to be retained by the Local from the dues receiptshad commenced some years before and had recently been brought into issue by the JointBoard's notice to the Local that the-rebate question was to be reopened. UNITED MINE WORKERS OF AMERICA425ployees from all plants which the amalgamated represented.Thefact that the Petitioner now chooses, in the face of the broad disaffilia-tion, to limit its representation claim to all but one of these plants,does not lessen the effect of the disaffiliation.Accordingly, we findthat the Intervenor's contracts with the Employers do not bar theinstant petitions and that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.'4. The following employees of the Employers constitute units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees of the Bryant FinishingCo., Inc., Coventry, Rhode Island, excluding executives, office andclerical employees, guards, professional employees, and all super-visors as defined in the amended Act.All production and maintenance employees of the Pawtuxet ValleyDyeing Co., Inc., West Warwick, Rhode Island, excluding executives,office and clerical employees, guards, professional employees, and allsupervisors as defined in the amended Act.All production and maintenance employees of the Thies DyeingMills, Inc.,West Warwick, Rhode Island, including receiving andshipping clerks but excluding general office help, foremen, heads ofdepartments, guards, and all supervisors as defined in the amendedAct.All production and maintenance employees of the George E.Mousley Company, Inc., and Millburn Mills, Inc., West Warwick,Rhode Island, excluding executives, supervisors, office clerical em-ployees, professional employees, and all supervisors as defined in theamended Act.[Text of Direction of Elections omitted from publication in thisvolume.]UNITED MINE WORKERS OF AMERICA, LOCAL UNION 12050, DISTRICT 50andEQUITABLE GAS COMPANY.Case No. 6-CD-15.November 19,.1952Decision and Determination of DisputeSTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, as amendedby the Labor Management Relations Act, 1947, which provides that7SeeWade Manufacturing Company,100 NLRB 1135,and casescited therein.Cf.J. J. TourekManufacturingCo., 90 NLRB5; Barker and Williamson,Inc.,97 NLRB 562;Telex,Inc.,90 NLRB 202;Trio Industries,Inc.,97 NLRB 1146.101 NLRB No. 99.